EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Willinghan on February 15, 2022.
The application has been amended as follows: 
In claim 11, line 8, please delete “and the second face”.













DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s Amendment After Final filed February 9, 2022, has been entered.  Claims 1, 11, 19, and 20 have been amended as requested.  The pending claims are 1-23.
Said amendment, along with the above Examiner’s Amendment, is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 5-8 of the last Office action (Final Rejection mailed November 9, 2021.  
Additionally, said amendment is sufficient to overcome the prior art rejections under 35 USC 103 as set forth in sections 11 and 12 of the last Office action.  Specifically, claim 19 has been amended to a product-by-process claim, wherein the recited process limitations of forming the starting fibrous layer without adhesively bonded fibrous faces produce a materially different product than that of the Morgenstern reference (GB 1433427), which employs a starting material having adhesively bonded fibrous faces.  See applicant’s arguments, page 11, 1st paragraph – paragraph spanning pages 12-13 of the Amendment After Final.  

Allowable Subject Matter
An updated search of the prior art has not produced any art that would render the claims unpatentable.    
The prior art fails to teach or suggest the claimed stabilized textile sheet structure and the claimed method for making a stabilizing a textile sheet structure, wherein the starting fibrous layer comprises unbonded fibrous faces.  Therefore, claims 1-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 15, 2022